DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/US2020/044018 filed 7/29/2020.
Acknowledgment is made of provisional application 62/880,722 filed 7/31/2019.
Claims 1-15 are pending. Claims 10-15 are withdrawn. Species I was elected leaving claims 1-7 under examination. 


Election/Restrictions

Applicant’s election of Group I claims 1-9, and Species 1 including the semicrystalline polycarbonate in the reply filed on 7/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7 of copending Application No. 17/624,947 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because while claim 5 of US ‘947 also comprises a sulfonate salt, claim 1 of the present invention is arrived at in an anticipatory type manner. In other words, a particulate matter that further comprises a sulfonate salt is not excluded by claim 1 of the present invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Miloskovska et al. (WO 2018/071578, cited in IDS filed 1/5/2022).
Regarding claim 1: Miloskovska is directed to a particulate material for powder bed fusion,
Wherein the particulate material comprises, based on the total weight of the particulate material, semicrystalline polycarbonate particulates wherein the particles are characterized by volume based distribution spherical diameters of equivalent spherical diameters determined by laser diffraction and is measured by laser diffraction utilizing the Malvern Mastersizer 2000 ([00165]) (equivalent to ISO 13320:2009). 
The distribution exhibits a D50 value of more than 45-80 micrometers ([0028]) (equivalent to a Dv50 value wherein the Dv50 value is defined as the median equivalent spherical diameter).
Figure 3 distribution curve illustrates the cumulative particle distribution when the particle size is greater than 2 microns the cumulative (dashed line) is zero. 
While a value for Dv99 is not specifically mentioned, Miloskovska discloses the powder has a narrow particle distribution ([00161]) wherein the D90 value can be as low as 90 µm and a specific particle size is achieved by use of a sieve ([0093]), which is the same method of the present invention to achieve the claimed narrow particle volume distribution. Given that both the present invention as well as Miloskovska are directed to a polycarbonate powder used for powder bed fusion, it is obvious that larger particles are removed by use of a sieve to achieve a given volume particle distribution. In other words, a particular sieve mesh size to achieve a given Dv99 value is a result-effective variable (MPEP 2144.05). Therefore, a particular sieve mesh size used to filter a specific particle size such that the resulting Dv99 value is less than 115 microns is a matter of routine experimentation and would have been well within the skill level of, and thus obvious to, one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected particular sieve mesh size used to filter a specific particle size such that the resulting Dv99 value is less than 115 microns. 
Regarding claim 2: The volume based of equivalent spherical diameters exhibits a D10 value of 1-45 micrometer, D90 value of 80-125 micrometers, and D10 (equivalent to Dv10), wherein Dv10 is defined as the equivalent spherical diameter corresponding to 10 percent of the cumulative undersize distribution, and D90 (equivalent to Dv90)  is defined as the equivalent spherical diameter corresponding to 90 percent of the cumulative undersize distribution. 
Regarding claim 3: Fig 3 discloses a monomodal distribution. 
Regarding claims 4-5: Miloskovska doesn't specifically recite a sphericity according to ISO 9276-6:2008 or a Hausner ratio. However, the particulate matter produced in Miloskovska is substantially identical to the particulate matter produced in the instant invention. Specifically, the polycarbonate particles are produced by mixing with acetone, the mixture sieved, dried and mixed with a flow promoter ([0093]   Miloskovska) which is the same method of making the present polycarbonate power in Ex. 1 of the present invention. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Miloskovska suggests a particulate matter having a sphericity according to ISO 9276-6:2008 and a Hausner ratio within the scope of claims 4-5. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claims 6-7: The partially crystalline (equivalent to semicrystalline) thermoplastic is a polycarbonate and comprises a bisphenol A polycarbonate ([0035]). 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764